Motion for a stay granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before February 16, 1961, with notice of argument for February 28, 1961, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before February 23, 1961. The stay contained in the order to show cause, dated January 24, 1961, is continued pending the hearing and determination of the appeal. Concur — Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.